 \




AO 245B (CASDRev. 08/14) Judgment in a Petty Criminal Case                                                         FILED
                                                                                                                     OCT O1 ?Gl9
                                       UNITED STATES DISTRICT COURT
                                            SOUTHERN DISTRICT OF CALIFORNIA                                       CLlcHK US DISTRICT COUHT
                                                                                                            SOUTHEHN DISTRICT ~ALII-ORNIA
                                                                     JUDGMENT IN A CRIMI
              UNITED STATES OF AMERICA                                                                     olB:.'T {"'A'-'V

                                                                     (For Offenses Committed On or After November l, 1987)
                                                                                                                                 .
                                                                                                                                  .     DEPUTY

                                  V.

                 ALFONSO LOPEZ-RAMIREZ                                  Case Number:         19-CR-3395-MDD

                                                                     Jessica Oliva, Federal Defenders, Inc.
                                                                     Defendant's Attorney
REGISTRATION NO.                  86938298
• -
The Defendant:

 ISi pleaded guilty to count(s)

 D  was found guilty on count(s)       One (1) of Superseding Misdemeanor Information
    after a olea of not guiltv.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                        Count
Title & Section                        Nature of Offense                                                              Number{s)
8 u.s.c. 1325                          Improper Entry by an Alien (Misdemeanor)                                           1




       The defendant is sentenced as provided in pages 2 through               2            of this judgment.


 D The defendant has been found not guilty on count(s)
 ISi Count(s) Underlying Information (Felony)                  are   dismissed on the motion of the United States.

       Assessment :
 ISi   Pursuant to the motion of the United States under 18 USC 3573, the special assessment provided for under 18 USC 3013 is
       waived and remitted as uncollectible.

 ISi No fine                   •       Forfeiture pursuant to order filed                                        , included herein.
        IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
 change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
 judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
 any material change in the defendant's economic circumstances.


                                                                     D te



                                                                        ON. MITCHELL D. DEMBIN
                                                                      UNITED STATES MAGISTRATE JUDGE



                                                                                                                   19-CR-3395-MDD
AO 245B (CASD Rev. 08/14) Judgment in a Petty Criminal Case

DEFENDANT:                ALFONSO LOPEZ-RAMIREZ                                                    Judgment - Page 2 of 2
CASE NUMBER:              19-CR-3395-MDD

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 SIX (6) MONTHS.




 D     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 •     The court makes the following recommendations to the Bureau of Prisons:




 •     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant shall surrender to the United States Marshal for this district:
       •     at _ _ _ _ _ _ _ _ P.M.                          on _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

       •     as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
        •    on or before
        •    as notified by the United States Marshal.
        •     as notified by the Probation or Pretrial Services Office.

                                                        RETURN

 I have executed this judgment as follows:

        Defendant delivered on                                            to _ _ _ _ _ _ _ _ _ _ _ _ _ __

 at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                  UNITED STATES MARSHAL



                                      By                    DEPUTY UNITED STATES MARSHAL




                                                                                                     19-CR-3395-MDD
